DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 30 January 2020.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 30 January 2020, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-19 are directed to a system, and claim 20 is directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of predicting items likely to be selected.  Specifically, representative claim 1 recites the abstract idea of: 
each object judged by a user whether to select the object, a selection history indicating whether the user has selected the object and a recommendation history indicating whether the object has been recommended to the user; and 
conduct estimating for an effect of recommending each object from the selection history and the recommendation history, and 
output, based on a result of information concerning an object that is predicted to be more likely to be selected by the user as a result of being recommended to satisfy a predetermined possibility level or higher. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of predicting items likely to be selected, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of information of each objected judged by a user, a selection history, a recommendation history and whether the object was selected because of the recommendation, estimating the effect of the recommendation, and outputting results based on the information concerning the object that is predicted to be more likely to be selected by the user as a result of being recommended, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of an apparatus, a memory that stores, a processor that reads information from the memory, and machine learning. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claim 20 is similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim20 includes the additional elements of a non-transitory computer readable medium storing  program causing a processor to execute a process, the processor reading information from a memory that stores.  The Applicant’s specification does not provide any discussion or description of  the additional elements in claim 20, as being anything other than generic elements. Thus, the claimed additional elements of claim 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 20 is ineligible. 
Dependent claims 2-19 do not aid in the eligibility of the independent claim 1.  The claims of 2-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the dependent claims 2-19 do not include any other recited additional elements and therefore would not integrate into a practical application and do not provide an inventive concept. Accordingly, claims 2-19 are directed towards an abstract idea and are also ineligible. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gardiner, D., et al. (PGP No. US 2021/0042708 A1). 


Claim 1-
Gardiner discloses an information processing apparatus comprising: 
a memory that stores, for each object judged by a user whether to select the object, a selection history indicating whether the user has selected the object and a recommendation history indicating whether the object has been recommended to the user (Gardiner, see: paragraph [0036] disclosing “Computer processing unit (CPU) with computational capabilities that is connected to and controls a computer memory”; and see: paragraph [0817] disclosing “buying data which is stored, retrieved and analyzed as needed from appropriate databases”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold, and based on historical transaction outcomes”); and 
a processor that reads information from the memory, the processor configured (Gardiner, see: paragraph [0036] disclosing “Computer processing unit (CPU) with computational capabilities that is connected to and controls a computer memory”) to
 conduct machine learning for estimating an effect of recommending each object from the selection history and the recommendation history (Gardiner, see: paragraph see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0826] disclosing “data and associated information is combined with behavior results based on historical customer purchase decisions that enable the Concierge Recommender AI module to provide accurate upsell probabilities”; and see: paragraph [0878] disclosing “performs content based on analysis of the content of historical repair orders…line items recommended and sold, and based on historical transaction outcomes [i.e., estimating an effect of recommending objects]”)
output, based on a result of the machine learning, information concerning an object that is predicted to be more likely to be selected by the user as a result of being recommended so as to satisfy a predetermined possibility level or higher (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold” and “five (5) services are recommended with the highest probabilities of the need and request being assigned to each of the service [i.e., predicted to be more likely to be selected]” and “calculated by summing the durations of operations with probabilities exceeding a certain threshold”; and see: paragraph [0826] disclosing “Concierge Recommender AI module to provide accurate upsell probabilities [i.e., output, based on a result of the machine learning]”).
Regarding claim 20-
Claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that Claim 20 includes the features of a non-transitory computer readable medium storing a program causing a processor to execute a process, the processor reading information from a memory that stores, disclosed by Gardiner (Gardiner, see: paragraph [0061] disclosing “at least one computer processing unit (CPU) with computational capabilities that is connected to and controls a computer memory”). Claim 20  is therefore rejected for the same reasons as set forth above for claim 1.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 2-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner, D., et al. (PGP No. US 2021/0042708 A1), in view of Jain, S., et al. (Patent No. US 10,102,559 B1). 

Claim 2-
Gardiner discloses the information processing apparatus according to claim 1, as described above.
Gardiner discloses:  
 wherein the machine learning categorizes objects into a first object group, the first object group as a positive example, the first object group being an object group which is recommended to user and is selected (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”).
	Although Gardiner does disclose a group of objects that have been recommended and selected by a user, Gardiner does not specifically disclose that the objects are categorized into a plurality of object groups, including a first object group and a second object group. Gardiner does not disclose: 
categorizes objects into a plurality of object groups including a second object group and rates the second object group as a negative example, the second object group being an object group which is not recommended to a user and is selected by the user; 
Jain, however, does teach: 
categorizes objects into a plurality of object groups including a second object group and rates the second object group as a negative example, the second object group being an object group which is not recommended to a user and is selected by the user (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item) [i.e., second object group] can still benefit from being diversified based on view-based or attribute-base similarities” and ll. 43-45 teaching “items without ‘a source item’ for example best seller lists, listings of items available from a particular brand or merchant, items within a category”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of categorizes objects into a plurality of object groups including a second object group and rates the second object group as a negative example, the second object group being an object group which is not recommended to a user and is selected by the user, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1). 
Claim 3-
Gardiner in view of Jain teach the information processing apparatus according to Claim 2, as described above. 
wherein the machine learning categorizes objects (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”).
	Although Gardiner does disclose a group of objects that have been recommended and selected by a user, Gardiner does not specifically disclose that the objects are categorized into a plurality of object groups, including a third object group that is rated as a negative example. Gardiner does not disclose: 
categorizes objects into a plurality of object groups including a third object group and rates the third object group as a negative example, the third object group being an object group which is recommend to a user and is not selected; 
Jain, however, does teach: 
 categorizes objects into a plurality of object groups including a third object group and rates the third object group as a negative example, the third object group being an object group which is recommend to a user and is not selected (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 12-14 teaching “the process 300 can be used to diversity other types of recommendation sets [i.e., a third object group] where the items are not complementary items to a source item” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 28 teaching “D is least relevant to the source”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of categorizes objects into a plurality of object groups including a third object group and rates the third object group as a negative example, the third object group being an object group which is recommend to a user and is not selected, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 4-
Gardiner in view of Jain teach the information processing apparatus according to Claim 2, as described above.
wherein the machine learning categorizes objects (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”).
	Although Gardiner does disclose a group of objects that have been recommended and selected by a user, Gardiner does not specifically disclose: 
categorizes into the plurality of object groups including a fourth object group and rates the fourth object group as a positive example with a smaller weight than a weight for the first object group, the fourth object group being an object group which is not recommended to a user and is not selected by the user.  
Jain, however, does teach: 
categorizes into the plurality of object groups including a fourth object group and rates the fourth object group as a positive example with a smaller weight than a weight for the first object group, the fourth object group being an object group which is not recommended to a user and is not selected by the user (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item)”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item)” and ll. 28 teaching “D is least relevant to the source”; and see: Col. 11, ll. 23-26 teaching “A, B, C, and D, the overlap , and score associated with items B, C, and D can be 6, respectively”).  
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of categorizes into the plurality of object groups including a fourth object group and rates the fourth object group as a positive example with a smaller weight than a weight for the first object group, the fourth object group being an object group which is not recommended to a user and is not selected by the user,  as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 5-
Gardiner in view of Jain teach the information processing apparatus according to Claim 3, as described above. 
Gardiner further discloses:  
wherein the machine learning categorizes objects (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”).
	Although Gardiner does disclose a group of objects that have been recommended and selected by a user, Gardiner does not specifically disclose: 
categories plurality of object groups including a fourth object group and rates the fourth object group as a positive example with a smaller weight than a weight for the first object group, the fourth object group being an object group which is not recommended to a user and is not selected by the user (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item)”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item)” and ll. 28 teaching “D is least relevant to the source”; and see: Col. 11, ll. 23-26 teaching “A, B, C, and D, the overlap , and score associated with items B, C, and D can be 6, respectively”).  
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of categorizes into the plurality of object groups including a fourth object group and rates the fourth object group as a positive example with a smaller weight than a weight for the first object group, the fourth object group being an object group which is not recommended to a user and is not selected by the user,  as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 6-
Gardiner in view of Jain teach the information processing apparatus according to Claim 2, as described above. 
Gardiner discloses:  
wherein the machine learning categorizes, among the of object groups, an object group recommended to a user (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  

rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object. 
Jain, however, does teach: 
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object (Jain, see: Col. 11, ll. 13-17 teaching “pattern recognition techniques such as neural networks or Bayesian belief networks operating over the content feature space may be used. The number N of subsequent items considered can be a user-defined parameter”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 7-
Gardiner in view of Jain teach the information processing apparatus according to Claim 3, as described above. 
Gardiner further discloses: 
wherein the machine learning categorizes, among the plurality of object groups, (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object.  
Jain, however, does teach: 
rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item)”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item)” and ll. 28 teaching “D is least relevant to the source”; and see: Col. 11, ll. 13-17 teaching “pattern recognition techniques such as neural networks or Bayesian belief networks operating over the content feature space may be used. The number N of subsequent items considered can be a user-defined parameter” and ll. 23-26 teaching “A, B, C, and D, the overlap , and score associated with items B, C, and D can be 6, respectively”).  
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 8-
Gardiner in view of Jain teach the information processing apparatus according to Claim 4, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object.  
Jain, however, does teach: 
rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object (Jain, see: Col. 10, ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item)” and ll. 28 teaching “D is least relevant to the source” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”; and see: Col. 11, ll. 13-17 teaching “pattern recognition techniques such as neural networks or Bayesian belief networks operating over the content feature space may be used. The number N of subsequent items considered can be a user-defined parameter” and ll. 23-26 teaching “A, B, C, and D, the overlap , and score associated with items B, C, and D can be 6, respectively”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, an object group recommended to a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of recommendation made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 9-
Gardiner in view of Jain teach the information processing apparatus according to Claim 2, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups an object group selected by a user (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object.  
Jain, however, teaches:
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, an object group selected by a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 10-
Gardiner in view of Jain teach the information processing apparatus according to Claim 3, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups, an object group selected by a user (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object.  
Jain, however, does teach: 
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, an object group selected by a user by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 11-
Gardiner in view of Jain teach the information processing apparatus according to Claim 4, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups, an object group selected by a user (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object.  
Jain, however, teaches: 
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 12-
Gardiner in view of Jain teach the information processing apparatus according to Claim 6, as described above. 

Gardiner discloses wherein the machine learning categorizes the object groups, an object group selected by a user (Gardiner, see: paragraph [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”; and see: paragraph [0878] disclosing “performs content based analysis of the content of historical repair orders…line items recommended and sold [i.e., categories objects including an object group which is recommended to a user and is selected by the user]”). 
	Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object.  
Jain, however, does teach: 
rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates, among the plurality of object groups, by changing a weight to be applied to an object categorized as the object group in accordance with a type of selection made to the object, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).


Claim 13-
Gardiner in view of Jain teach the information processing apparatus according to Claim 2, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups, an object as the first group in accordance with a time from when the object is recommended until the object is selected (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates the object group by changing a weight to be applied to an object categorized as the object group.
Jain, however, does teach: 
  rates the object group by changing a weight to be applied to an object categorized as the object group (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates the object group by changing a weight to be applied to an object categorized as the object group, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1). 

Claim 14-
Gardiner in view of Jain teach the information processing apparatus according to Claim 3, as described above. 
Gardiner further discloses wherein the machine learning categorizes the object groups, an object as the first group in accordance with a time from when the object is recommended until the object is selected (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates the object group by changing a weight to be applied to an object categorized as the object group. 
Jain, however, does teach: 
rates the object group by changing a weight to be applied to an object categorized as the object group (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates the object group by changing a weight to be applied to an object categorized as the object group, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1). 

 Claim 15-
Gardiner in view of Jain teach the information processing apparatus according to Claim 4, as described above.
Gardiner discloses wherein the machine learning categorizes the object groups, an object as the first group in accordance with a time from when the object is recommended until the object is selected (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates the object group by changing a weight to be applied to an object categorized as the object group. 
Jain, however, does teach: 
rates the object group by changing a weight to be applied to an object categorized as the object group (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates the object group by changing a weight to be applied to an object categorized as the object group, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 16-
Gardiner in view of Jain teach the information processing apparatus according to Claim 6, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups, an object as the first group in accordance with a time from when the object is recommended until the object is selected (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates the object group by changing a weight to be applied to an object categorized as the object group.  
Jain, does teach:
rates the object group by changing a weight to be applied to an object categorized as the object group (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates the object group by changing a weight to be applied to an object categorized as the object group, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 17-
Gardiner in view of Jain teach the information processing apparatus according to Claim 9, as described above. 
Gardiner discloses wherein the machine learning categorizes the object groups, an object as the first group in accordance with a time from when the object is recommended until the object is selected (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates the object group by changing a weight to be applied to an object categorized as the object group.  
Jain, does teach:
rates the object group by changing a weight to be applied to an object categorized as the object group (Jain, see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]” and ll. 49-52 teaching “involve determining whether there are any items remaining that require re-ordering”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of  rates the object group by changing a weight to be applied to an object categorized as the object group, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 18-
Gardiner discloses the information processing apparatus according to Claim 1, as described above. 
Gardiner discloses: 
wherein the machine learning categorizes objects which is recommended to a user and is selected by the user (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
categorizes into a plurality of object groups and rates an object group, during a certain period and which is not recommended to the user and is not selected by the user during another period as a positive example.  
Jain, however, does teach: 
 categorizes into a plurality of object groups and rates an object group, during a certain period and which is not recommended to the user and is not selected by the user during another period as a positive example (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item) [i.e., second object group] can still benefit from being diversified based on view-based or attribute-base similarities” and ll. 43-45 teaching “items without ‘a source item’ for example best seller lists, listings of items available from a particular brand or merchant, items within a category”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]”). 
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of categorizes into a plurality of object groups and rates an object group, during a certain period and which is not recommended to the user and is not selected by the user during another period as a positive example, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).

Claim 19-
Gardiner discloses the information processing apparatus according to Claim 1, as described above.
Gardiner discloses: 
 	wherein the machine learning categorizes an object group which is recommended to a user and is not selected by the user during a certain period and which is not recommended to the user and is selected by the user during another period as a negative example (Gardiner, see: paragraph [0023] disclosing “The appropriate time to present the customer with an offer”; and see: paragraph [0036] disclosing includes a time required for accomplishment of said service”;  and see: [0124] disclosing “machine learning will be applied to predicting, for each operation (e.g. type of repair), the probability with which this mechanical operation will be needed and sold”). 
Although Gardiner discloses the machine learning categorizes, among the object groups an object group recommended to a user, Gardiner does not disclose:  
rates an object group and is not selected by the user and which is not recommended to the user.
Jain, however, does teach: 
rates an object group and is not selected by the user and which is not recommended to the user (Jain, see: Col. 6, ll. 15-18 teaching “Lists of non-complementary items (e.g., items that are not recommended for potential purchase together with a source item) [i.e., second object group] can still benefit from being diversified based on view-based or attribute-base similarities” and ll. 43-45 teaching “items without ‘a source item’ for example best seller lists, listings of items available from a particular brand or merchant, items within a category”; and see: Col. 10, ll. 9-11 teaching “such items or as indicated by user-generated item grouping (e.g., wish lists, item collection lists, and the like) [i.e., plurality of object groups]” and ll. 18-20 rank the recommended set of items based on a relevance score (e.g., most relevant item to least relevant item) [i.e., rates the second object group as a negative]”).
This step of Jain is applicable to the system of Gardiner, as they both share characteristics and capabilities, namely, they are directed to effects of recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gardiner to include the feature of rates an object group and is not selected by the user and which is not recommended to the user, as taught by Jain.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gardiner to improve algorithms that aid in selecting items and goods to be recommended to users (Jain, see: Col. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Huang, Y., et al. (PGP No. US 2018/0240024 A1), describes a method and system for event prediction that includes a connected that is configured to gather at least partially incomplete data from at least one data source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625